Citation Nr: 0820033	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-37 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar spine degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1969 to 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Lumbar spine degenerative changes (lumbar spine disorder) are 
manifested by pain and limited range of motion without 
neurological manifestations, incapacitating episodes, or 
ankylosis of the complete or lumbar spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for a lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 40 percent for a lumbar spine 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a 
post-remand January 2003 rating decision, an April 2002 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Although 
notice was not provided prior to the initial adjudication 
informing the veteran that a disability rating and an 
effective date would be assigned if the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

In January 1997, the veteran filed a claim to reopen a claim 
for entitlement to service connection for a lumbar spine 
disorder.  By a January 2003 rating decision, the RO granted 
service connection for a lumbar spine disorder and assigned a 
40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective January 24, 1997.  In September 2003, 
the veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in October 
2004.  That same month, the veteran filed a substantive 
appeal.  In a January 2006 rating decision, the RO continued 
the 40 percent evaluation under Diagnostic Code 5243.  The RO 
continued the evaluation in December 2006 and October 2007 
supplemental statements of the case.

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evaluation prior to September 23, 2002

Prior to September 23, 2002, the veteran's 40 percent 
evaluation contemplated intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  A maximum 60 percent 
evaluation was assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

In VA medical records throughout the time period, the veteran 
consistently reported severe low back pain.  An October 1996 
VA lumbar spine x-ray impression was mild degenerative joint 
disease.  A February 1997 VA lumbar spine magnetic resonance 
imaging (MRI) examination showed mild degenerative joint 
disease and no disc rupture.  In an April 1998 VA general 
medical examination, the veteran reported that his low back 
pain did not radiate, but that there was numbness in his 
thighs.  Upon examination, there was no palpable spasm, 
normal Achilles reflex, normal sensation, and a negative 
straight leg raise test.  In May and July 1998 VA medical 
records, the veteran reported tingling and numbness of the 
lower extremities but denied weakness.  A February 2000 VA 
lumbar spine MRI impression was no significant spinal 
stenosis, disc bulge at L4-L5 without apparent neural 
compromise, and left paracentral protrusion at L5-S1 which 
may contact the left S1 root but caused no apparent root 
displacement or compression.  In a February 2001 VA record, 
there was intact sensation and normal deep tendon reflexes.  
In March 2002 VA records, the veteran reported radiating pain 
down his left leg.  In a June 2002 VA spine examination, the 
veteran reported radiating pain and occasional numbness and 
tingling of the bilateral legs.  Upon examination, there 
bilateral normal Achilles reflexes and a negative straight 
leg raise.  Although the subjective evidence contains 
complaints of neurological pain, tingling, and numbness, 
those assertions are not supported by the objective evidence 
of record which consistently demonstrated normal ankle jerks 
or Achilles reflex, negative straight leg raise tests, normal 
sensation, and no muscle spasms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Accordingly, prior to September 
23, 2002, an initial evaluation in excess of 40 percent for a 
lumbar spine disorder is not warranted.

The Board has considered other potentially applicable spine 
diagnostic codes for this time period.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  A maximum 50 percent 
evaluation was assigned for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  But at the April 1998 VA general medical 
examination, there was lumbar spine forward flexion to 35 
degrees, extension to 20 degrees, right lateral flexion to 15 
degrees, left lateral flexion to 20 degrees, and full 
bilateral rotation.  At the June 2002 VA spine examination, 
there was lumbar spine forward flexion to either 15 or 50 
degrees.  Accordingly, there is no lumbar spine ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  
Additionally, the evidence did not demonstrate any fracture 
of a vertebra or ankylosis of the complete spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (2002).  Moreover, an 
evaluation in excess of 40 percent was not provided for 
ankylosis of the cervical or dorsal spine, limitation of 
cervical, dorsal, or lumbar spine motion, sacroiliac injury 
and weakness, or lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5288, 5290, 5291, 5292, 5294, 5295 
(2002).  Accordingly, prior to September 23, 2002, an initial 
evaluation in excess of 40 percent for a lumbar spine 
disorder is not warranted.

Evaluation on and after September 23, 2002 but prior to 
September 26, 2003

Effective September 23, 2002, but prior to September 26, 
2003, the veteran's 40 percent evaluation contemplated 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, the diagnostic code for 
intervertebral disc syndrome was revised to rate the syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
A maximum 60 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were evaluated using 
criteria for the most appropriate orthopedic diagnostic code 
or codes and neurologic disabilities were evaluated 
separately using criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2).

In a February 2003 private medical record, the lumbar range 
of motion was compromised with stiffness.  There was a 
positive Kemp's test, a positive straight leg raise test, and 
positive Yomen's test for reproductive L2-L5 pain.  There 
were normal lower extremity deep tendon reflexes.  In a 
February 2003 VA medical record, an examiner stated that the 
veteran should not be in bed all day and should exercise on a 
regular basis.  In a February 2003 VA record, the assessment 
was chronic back pain syndrome.  In March, April, May, June, 
and July 2003 VA records, the veteran reported back pain that 
interfered with his sleep.  The evidence of record thus does 
not demonstrate bed rest prescribed by a physician of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Moreover, combining chronic 
orthopedic and neurological manifestations does not provide 
for a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2).  The evidence for this time period does not 
demonstrate objective neurological manifestations and an 
evaluation in excess of 40 percent is not warranted for 
orthopedic manifestations because there is no fracture of a 
vertebra or ankylosis of the complete or lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003).  
Accordingly, an initial evaluation in excess of 40 percent is 
not warranted on and after September 23, 2002 but prior to 
September 26, 2003.

The Board has considered other potentially applicable spine 
diagnostic codes for this time period.  Schafrath, 1 Vet. 
App. at 595.  A maximum 50 percent evaluation was assigned 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  But in a February 2003 
private medical record, there was compromised lumbar spine 
range of motion, but ankylosis.  Additionally, the evidence 
of record did not demonstrate any fracture of a vertebra or 
ankylosis of the complete spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (2003).  Moreover, an evaluation 
in excess of 40 percent was not provided for ankylosis of the 
cervical or dorsal spine, limitation of the cervical, dorsal, 
or lumbar spine motion, sacroiliac injury and weakness, or 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5287, 5288, 5290, 5291, 5292, 5294, 5295 (2003).  
Accordingly, on and after September 23, 2002, but prior to 
September 26, 2003, an initial evaluation in excess of 40 
percent for a lumbar spine disorder was not warranted.

Evaluation on and after September 26, 2003

On and after September 26, 2003, the veteran's 40 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Effective September 26, 2003, a maximum 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
physician prescribed bed rest and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In an 
April 2005 VA telephone consultation note, the veteran 
reported that his back pain forced him to remain in bed.  At 
a July 2005 VA spine examination, the veteran reported that 
he was in bed a lot, but could not remember any physician-
ordered bed rest.  In October 2004, January 2005, May 2005, 
and August 2006 lay statements, the veteran reported that he 
spent most of his time in bed.  Although the veteran reported 
that he spent a lot of time in bed, the evidence in this time 
period did not demonstrate 6 weeks of physician prescribed 
bed rest in the past year.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Accordingly, on and after September 26, 2003, an 
initial evaluation in excess of 40 percent for a lumbar spine 
disorder is not warranted.

The Board has considered other potentially applicable 
diagnostic codes on and after September 26, 2003.  Schafrath, 
1 Vet. App. at 595.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) (2007).  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  For VA compensation 
purposes, normal lumbar spine forward flexion is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2007).  At the July 2005 VA spine examination there 
was forward flexion to 50 degrees, extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  At the August 2007 VA spine 
examination, there was forward flexion to 50 degrees, 
extension to 15 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 15 degrees, and bilateral rotation to 
35 degrees.  The evidence thus does not demonstrate 
unfavorable ankylosis of the thoracolumbar or entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, on 
and after September 26, 2003, an initial evaluation in excess 
of 40 percent for a lumbar spine disorder is not warranted.

On and after September 26, 2003, the Board has considered 
whether a separate rating is required for any neurological 
component of a lumbar spine disorder.  See 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  In a March 2005 VA medical 
record, the veteran reported numbness of the legs and feet.  
At a July 2005 VA spine examination, the veteran reported 
pain that radiated down the legs to the feet, but denied 
bowel or bladder issues.  Upon examination, there was 5/5 
strength, normal bilateral ankle and knee reflexes, intact 
position sense, and a negative seated straight leg raise 
test.  There was decreased sensation to the bilateral legs 
and a positive recumbent straight leg raise test.  The 
examiner found insufficient evidence for an objective 
diagnosis of radiculopathy.  A February 2006 VA lumbar MRI 
found a mild disc bulge, but electromyography (EMG) and nerve 
conduction studies (NCS) were normal.  In a September 2006 VA 
record, the veteran reported shooting pain from his back down 
his legs but denied bowel or bladder issues.  The assessment 
was chronic back pain with subjective complaints of 
radiculopathy.  At the August 2007 VA spine examination, the 
veteran reported shooting pain down his bilateral legs and 
leg and foot weakness.  He denied urinary and bowel symptoms.  
Upon examination, there was 5/5 strength, normal muscle tone 
without muscle atrophy, normal sensation of the bilateral 
lower extremities, normal knee and ankle jerks, and a 
negative Lasegue's sign.  In various lay statements made in 
October 2004, January 2005, May 2005, and August 2006, the 
veteran reported lower extremity numbness and pain.  In 
summary, there are subjective complaints of radiating back 
pain although the veteran consistently denied bowel or 
bladder issues.  Although in July 2005, there were objective 
findings of decreased sensation of the bilateral legs and a 
positive straight leg raise test, the examiner found 
insufficient evidence to diagnose radiculopathy and the 
remaining evidence showed intact sensation, normal reflexes, 
normal muscle tone and strength, normal knee and ankle jerks, 
normal EMG and NCS, and negative Lasegue's sign.  The 
evidence thus does not demonstrate neurological 
manifestations of a lumbar spine disorder, and there is no 
basis for the assignment of a separate evaluation.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Throughout the entire period pertinent to this appeal, the 
Board has also considered an initial evaluation in excess of 
40 percent for a lumbar spine disorder under the diagnostic 
code for degenerative arthritis of the spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2007).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion at any time during the relevant time period.  38 
C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
initial evaluation in excess of 40 percent is not warranted 
for a lumbar spine disorder on this basis.

Also throughout the pertinent time period, the Board has 
considered 38 C.F.R. §§ 4.40, 4.45 (2007), addressing the 
impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  See also Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The veteran consistently 
reported constant severe back pain that was approximately 
8/10.  The veteran reported that the back pain radiated down 
his legs and interfered with his sleep.  He stated that he 
took medication and used a heat pad, which provided some, but 
not total, relief.  In a March 1997 VA record, the veteran 
reported difficulties with his activities of daily living.  
In an April 1998 VA general medical examination, the veteran 
reported back stiffness, weakness, and fatigability.  He 
stated that pain increased with lifting, yard work, bending 
over, walking, and standing up for 5 to 10 minutes, and 
decreased with sitting down and heat.  The veteran did not 
use a back brace, but used a lumbar support for driving.  In 
May and July 1998 VA medical records, the veteran denied 
lower extremity weakness.  In a June 2002 VA spine 
examination, the veteran reported occasional numbness and 
tingling in the legs.  In a February 2003 private medical 
record, the veteran reported that he could not raise arms 
over his head or bend at the waist due to pain.  In a January 
2005 VA record, the veteran reported that he was walking 
every day.  In a March 2005 VA record, the veteran reported 
leg and feet numbness.  In an April 2005 VA record, the 
veteran reported difficulty walking.  In an April 2005 
telephone consultation note, the veteran reported that his 
back pain forced him to remain in bed all the time.  At the 
July 2005 VA spine examination, the veteran reported 
weakness, fatigue, stiffness, and daily spasms, but denied 
give-way and falls.  He stated that aggravating factors 
included standing for long periods of time, stooping, 
walking, carrying anything over 2 pounds, and going up and 
down stairs.  The veteran reported that alleviating factors 
included lying down, hot showers, and pain medication.  He 
used a lumbar support cushion and a cane.  He reported that 
he was in bed a lot over the last year.  He was able to ride 
a bicycle, shower, bathe, clothe, dress, and groom himself, 
but cleaning the house caused significant pain and required 
rest.  In a July 2007 VA record, the veteran reported muscle 
spasms.  In an August 2007 VA spine examination, the veteran 
reported leg and foot weakness, falls, and unsteadiness.  He 
reported back fatigue, decreased motion, stiffness, weakness, 
and spasms, and denied flare-ups and incapacitating episodes.  
The veteran stated he used a cane to walk and could not walk 
more than 1/4 mile.  The veteran reported severe effects on 
chores, shopping, sports, recreation, bathing, dressing, 
toileting, and grooming, and prevention of sports.  In lay 
statements made in July 1998, August 1998, March 2000, 
October 2004, January 2005, May 2005, and August 2006, the 
veteran reported difficulty walking, even with a cane, that 
walking aggravated the pain, that he had pain even when 
sitting down, and that he spent most of his time in bed.  In 
November 1998 and August 2006 lay statements, the veteran's 
mother stated that the veteran was in pain even with 
medication.

The objective medical evidence of record noted back 
tenderness in January, November, and December 1997 VA medical 
records.  At the April 1998 VA general medical examination, 
there was no tenderness or palpable spasm.  Examination 
showed normal posture, gait, musculature, lower extremity 
strength, and coordination.  In January 2001, a VA examiner 
recommended physical therapy.  In a February 2001 VA record, 
there was 5/5 strength.  At the June 2002 VA spine 
examination, the veteran used a cane and moved slowly.  There 
was 3/5 motor strength of the quadriceps and hip flexors.  In 
a February 2003 VA record, a VA examiner noted that the 
veteran should not stay in bed all day and should exercise 
regularly.  In a February 2003 private medical record, there 
was stiffness.  At a July 2005 VA spine examination, there 
was a mild left limp and the veteran used a cane.  Upon 
repetition of range of motion, there was pain and facial 
grimacing but no additional loss of lumbar spine range of 
motion.  There was palpable spasm of the left paraspinal 
muscles, but 5/5 strength throughout.  At the August 2007 VA 
spine examination, there was poor propulsion and the veteran 
walked slowly.  There was 5/5 strength and normal muscle tone 
without muscle atrophy.  Repetition of lumbar spine range of 
motion did not cause any additional loss of motion.  In 
summary, there were subjective complaints of severe pain that 
caused functional loss, but the objective evidence of record 
demonstrated good strength, good coordination, and no 
additional loss of range of motion upon use.  Although the 
lumbar spine disorder causes functional impairment, the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 40 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  
Accordingly, an initial evaluation in excess of 40 percent 
for a lumbar spine disability on this basis is not warranted.

The Board has also considered, throughout the pertinent time 
period, whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of the service-connected lumbar spine 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  At the 
July 2005 VA spine examination, the veteran stated he had not 
been hospitalized for his lumbar spine disorder in the past 
year.  The remaining evidence of record also does not 
demonstrate any hospitalizations.  Additionally, marked 
interference of employment has not been shown.  Although the 
veteran asserted in April 1998, March 2000, January 2002, 
June 2002, and July 2005 VA medical records that he quit 
working as a truck driver due to his lumbar spine pain, a 
Social Security Administration decision found the veteran 
disabled as of August 2000 due to major depression, 
borderline intellectual functioning, and low back pain.  
Moreover, in a July 2003 VA medical record, the veteran 
reported that he hadn't driven since 2002 when his license 
was revoked.  Accordingly, in the absence of any additional 
factors, the RO's failure to refer issue for consideration of 
an extraschedular rating did not prejudice the veteran.  

Upon review, there is no evidence of record that warrants a 
rating in excess of 40 percent for a lumbar spine disorder at 
any time during the period pertinent to this appeal.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); see also Fenderson, 
12 Vet. App. at 126.  In reaching these decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against an initial 
evaluation in excess of 40 percent for a lumbar spine 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 40 percent for a lumbar 
spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


